ORDER
Pursuant to the provisions of Article V, Section 4 of the South Carolina Constitution,
IT IS ORDERED that the Pilot Program for the Electronic Filing (E-Filing) of documents in the Court of Common Pleas, which was established by Order dated December 1, 2015, is expanded to include Georgetown County. Effective March 28, 2017, all filings in all common pleas cases commenced or pending in Georgetown County must be E-Filed if the party is represented by an attorney, unless the type of case or the type of filing is excluded from the Pilot Program. The counties currently designated for mandatory E-Filing are as follows:
Allendale Anderson Beaufort
Clarendon Colleton Greenville
Jasper Lee Oconee
Spartanburg Sumter Williamsburg
Horry—Effective March 14, 2017 Georgetown—Effective March 28,2017
*263Attorneys should refer to the South Carolina Electronic Filing Policies and Guidelines, which were adopted by the Supreme Court on October 28, 2015, and the training materials available at http://www.sccourts.org/efiling/ to determine whether any specific filings are exempted from the requirement that they be E-Filed. Attorneys who have cases pending in Pilot Counties are strongly encouraged to review, and to instruct their staff to review, the training materials available on the E-Filing Portal.
/s/Donald W. Beatty
Donald W. Beatty Chief Justice of South Carolina